Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 1 of 18




                 Exhibit 5
  Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 2 of 18

           Meeting of the Commissioners - Elections           Exhibit 5
                       November 9, 2020
                                                    Filed and Attested by the
                                                   Office of Judicial Records
                                                       10 NOV 2020 11:18 pm
             BOARD OF ELECTIONS                              S. WULKO

        MEETING OF COMMISSIONERS
                  -    -   -


HELD ON:      November 9, 2020


COMMISSIONERS:        LISA M. DEELEY
                      AL SCHMIDT
                      OMAR SABIR




REPORTED BY:      Angela M. King, RPR
                  (Via Zoom telephone)


                  -    -   -
     STREHLOW & ASSOCIATES, INC.
 FULL SERVICE COURT REPORTING AGENCY
      54 FRIENDS LANE, SUITE 116
     NEWTOWN, PENNSYLVANIA 18940
   (215) 504-4622 FAX(215)504-7155
    WWW.STREHLOWCOURTREPORTING.COM




                 STREHLOW & ASSOCIATES, INC.
                       (215) 504-4622
                                                                Case ID: 201100878
                       Exhibit A                              Control No.: 20110899
       Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 3 of 18

              Meeting of the Commissioners - Elections
                          November 9, 2020

                                                                           Page 2
1                (At this time, the proceedings commenced
2    at approximately 9:00 a.m.)
3                             -   -    -
4                      COMMISSIONER DEELEY:       This is
5           November 9, 2020.
6                      First, I have an announcement, the
7           Philadelphia City Commissioners met
8           virtually in Executive Session on Friday,
9           November 6, 2020 to meet with the Council
10          in order to discuss ongoing litigation
11          regarding the election.
12                     We will now move to Public
13          Comments.     Commenters shall state where
14          they live.     Or if they are not a resident
15          in Philadelphia, that they are a
16          Philadelphia approximate.         Public Comments
17          is not an opportunity for dialogue or Q and
18          A.    It is Public Comments, a chance for you
19          to tell us what you think.
20                     Each speaker shall have two
21          minutes.     However, I may extend this time
22          at my discretion.         All Public Comments must
23          be relevant or germane towards business.
24                     Finally, it is my responsibility to


                       STREHLOW & ASSOCIATES, INC.
                             (215) 504-4622
                                                                     Case ID: 201100878
                            Exhibit A                              Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 4 of 18

            Meeting of the Commissioners - Elections
                        November 9, 2020

                                                                         Page 3
1         preserve order and decorum of the meeting.
2         As such, profane, slanderous,
3         discriminatory or personal attacks will not
4         be tolerated.
5                   Anyone wishing to offer Public
6         Comments, please, step forward.
7                   Step forward.
8                   MS. KERNS:     My name is Linda Kerns.
9         I represent Donald Trump -- (audio fades
10        out.)
11                  THE STENOGRAPHER:       I can't hear at
12        all.
13                  COMMISSIONER DEELEY:        Wait, one
14        second.
15                  THE CLERK:     I'm going to go over to
16        the speaker so you can hear better.
17                  THE STENOGRAPHER:       Please.
18                  Thank you.
19                  COMMISSIONER DEELEY:        Ms. Kerns,
20        can you please repeat your comment.
21                  MS. KERNS:     Sure.    My name is Linda
22        Kerns.    I represent Donald Trump.         I just
23        needed to know the name of the court
24        reporter.     I asked Mr. Bluestein.        And he


                    STREHLOW & ASSOCIATES, INC.
                          (215) 504-4622
                                                                   Case ID: 201100878
                          Exhibit A                              Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 5 of 18

            Meeting of the Commissioners - Elections
                        November 9, 2020

                                                                         Page 4
1         told me to direct my questions to you.
2                    COMMISSIONER DEELEY:       Thank you.
3                    We will give you that information
4         after the meeting.
5                    We will now hear a report from
6         Supervisor of Elections, Mr. Garrett Dietz.
7                    MR. DIETZ:    Good morning,
8         Commissioners.
9                    COMMISSIONER DEELEY:       Good morning,
10        Garrett.
11                   COMMISSIONER SCHMIDT:       Good
12        morning, Garrett.
13                   MR. DIETZ:    Before I get into the
14        ballots that I performed a secondary review
15        on, I just want to note that per the court
16        order from Election Day, we have confirmed
17        that Verna Phillips of Ward 36 Division 15,
18        did not submit a valid ballot.
19                   THE STENOGRAPHER:      Can you, please,
20        move closer to the speakers.          I'm having a
21        hard time hearing.
22                   THE CLERK:    Okay.    I'll put it
23        right up to the speaker.
24                   MR. DIETZ:    Now I will go through


                     STREHLOW & ASSOCIATES, INC.
                           (215) 504-4622
                                                                   Case ID: 201100878
                          Exhibit A                              Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 6 of 18

            Meeting of the Commissioners - Elections
                        November 9, 2020

                                                                         Page 5
1         the various categories per my second level
2         review.
3                   The first category is ballots with
4         a blank Declaration Envelope where it does
5         not appear that the voter attempted to
6         complete any of the information including
7         signature on the Declaration Envelope of
8         the ballot.     There are 472 ballots in this
9         category.
10                  COMMISSIONER DEELEY:        I vote no
11        count.
12                  COMMISSIONER SCHMIDT:        I vote not
13        to count.
14                  COMMISSIONER SABIR:       I vote not to
15        count.
16                  MR. DIETZ:     Okay.
17                  Category number two are ballots
18        where it appears that the voter did not
19        sign the Declaration Envelope.
20                  COMMISSIONER DEELEY:        How many of
21        those, Mr. Dietz?
22                  MR. DIETZ:     There are 225 ballots
23        in this category.
24                  COMMISSIONER DEELEY:        Thank you.


                    STREHLOW & ASSOCIATES, INC.
                          (215) 504-4622
                                                                   Case ID: 201100878
                          Exhibit A                              Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 7 of 18

            Meeting of the Commissioners - Elections
                        November 9, 2020

                                                                         Page 6
1                    I vote not to count.
2                    COMMISSIONER SCHMIDT:       I vote not
3         to count.
4                    COMMISSIONER SABIR:      I vote not to
5         count.
6                    MR. DIETZ:    Okay.
7                    Category number three.       There are
8         1,211 ballots in this category.          This is a
9         category where the voter affixed their
10        signature to the Declaration Envelope, but
11        no other information was provided.
12                   I should add that every ballot --
13        every ballot category I am going through
14        today was timely received by close of polls
15        on Election Day.
16                   COMMISSIONER SCHMIDT:       And how many
17        ballots are in this universe?
18                   MR. DIETZ:    1,211 ballots.
19                   COMMISSIONER DEELEY:       Garrett, the
20        voters did sign -- there is a signature on
21        the Dec?
22                   MR. DIETZ:    Correct.     The voter did
23        affix their signature.
24                   COMMISSIONER DEELEY:       I vote to


                     STREHLOW & ASSOCIATES, INC.
                           (215) 504-4622
                                                                   Case ID: 201100878
                          Exhibit A                              Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 8 of 18

            Meeting of the Commissioners - Elections
                        November 9, 2020

                                                                         Page 7
1         count.
2                   COMMISSIONER SCHMIDT:        I vote not
3         to count.
4                   COMMISSIONER SABIR:       Garrett, can I
5         have a question.
6                   Did the signatures match the list?
7         Did we check that?
8                   MR. DIETZ:     Per the directions from
9         the Department of State, we cannot verify
10        signatures against the system.
11                  COMMISSIONER SABIR:       I vote to
12        count.
13                  MR. DIETZ:     Okay.
14                  Category number four.        This is
15        where ballots were completed except for the
16        date of signature.       So, the Declaration had
17        a signature.      And they had the printed name
18        of the elector and the street address of
19        the elector.
20                  COMMISSIONER DEELEY:        And, Garrett,
21        how many of these ballots?
22                  MR. DIETZ:     1,259 ballots.
23                  COMMISSIONER DEELEY:        And these
24        ballots were received timely?


                    STREHLOW & ASSOCIATES, INC.
                          (215) 504-4622
                                                                   Case ID: 201100878
                          Exhibit A                              Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 9 of 18

            Meeting of the Commissioners - Elections
                        November 9, 2020

                                                                         Page 8
1                   MR. DIETZ:     Correct.
2                   COMMISSIONER DEELEY:        I vote to
3         count.
4                   COMMISSIONER SCHMIDT:        I vote not
5         to count.
6                   COMMISSIONER SABIR:       I vote to
7         count.
8                   MR. DIETZ:     Okay.
9                   Category number five.        Ballots in
10        this category were complete with signature,
11        date and street address and are missing the
12        printed name of the voter.
13                  COMMISSIONER DEELEY:        And how many
14        ballots were these, Garrett, in this
15        category?
16                  MR. DIETZ:     533 ballots in this
17        category.
18                  COMMISSIONER DEELEY:        I vote to
19        count.
20                  COMMISSIONER SCHMIDT:        I vote to
21        count.
22                  COMMISSIONER SABIR:       I vote to
23        count.
24                  MR. DIETZ:     Category number six.


                    STREHLOW & ASSOCIATES, INC.
                          (215) 504-4622
                                                                   Case ID: 201100878
                          Exhibit A                              Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 10 of 18

             Meeting of the Commissioners - Elections
                         November 9, 2020

                                                                          Page 9
1          Ballots in this category had the signature
2          of the voter as well as the date of
3          signature and the printed name of the
4          elector.     It's missing the street address
5          of the voter.
6                     COMMISSIONER DEELEY:      And how many
7          of these were in this category?
8                     MR. DIETZ:    I should clarify when I
9          say missing street address, printed by the
10         voter specifically.
11                    COMMISSIONER SCHMIDT:      But the
12         street address is on the label?
13                    MR. DIETZ:    Correct.    That's why I
14         wanted to make that distinction.
15                    COMMISSIONER DEELEY:      And,
16         Mr. Dietz, they are signed and dated?
17                    MR. DIETZ:    Correct.
18                    COMMISSIONER DEELEY:      And the
19         number?
20                    MR. DIETZ:    860.
21                    COMMISSIONER DEELEY:      I vote to
22         count.
23                    COMMISSIONER SCHMIDT:      I vote to
24         count.


                      STREHLOW & ASSOCIATES, INC.
                            (215) 504-4622
                                                                    Case ID: 201100878
                          Exhibit A                               Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 11 of 18

             Meeting of the Commissioners - Elections
                         November 9, 2020

                                                                          Page 10
1                    COMMISSIONER SABIR:       I vote to
2          count.
3                    MR. DIETZ:     Category number seven.
4                    This is where the voter affixed
5          their signature to the Declaration Envelope
6          and provided the date of signing.          However,
7          it is missing the printed name and the
8          street address specifically written in, in
9          hand, by the voter.
10                   COMMISSIONER DEELEY:       Garrett,
11         these ballots were received timely?
12                   MR. DIETZ:     Correct.
13                   COMMISSIONER DEELEY:       And the
14         number in this category?
15                   MR. DIETZ:     4,466.
16                   COMMISSIONER DEELEY:       I vote to
17         count.
18                   COMMISSIONER SCHMIDT:       I vote to
19         count.
20                   COMMISSIONER SABIR:       So, these were
21         signed by the voter?
22                   MR. DIETZ:     Correct.
23                   COMMISSIONER SABIR:       I vote to
24         count.


                     STREHLOW & ASSOCIATES, INC.
                           (215) 504-4622
                                                                    Case ID: 201100878
                          Exhibit A                               Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 12 of 18

             Meeting of the Commissioners - Elections
                         November 9, 2020

                                                                          Page 11
1                    MR. DIETZ:     Category number eight.
2                    Ballots where the individual that
3          completed the Declaration appears different
4          than the elector who was assigned the
5          ballot.    Using the label on the Declaration
6          Envelope to decide that.
7                    There are 112 ballots in this
8          category.
9                    COMMISSIONER DEELEY:       Garrett, do
10         they indicate on this Declaration Envelope
11         a need for assistance?
12                   MR. DIETZ:     No.
13                   COMMISSIONER DEELEY:       Could you
14         repeat the number, please?
15                   MR. DIETZ:     112.
16                   COMMISSIONER DEELEY:       I vote to not
17         count.
18                   COMMISSIONER SCHMIDT:       I vote not
19         to count.
20                   COMMISSIONER SABIR:       I vote to not
21         count.
22                   MR. DIETZ:     Category number nine.
23                   Ballots that were not included in a
24         Secrecy Envelope.


                     STREHLOW & ASSOCIATES, INC.
                           (215) 504-4622
                                                                    Case ID: 201100878
                          Exhibit A                               Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 13 of 18

             Meeting of the Commissioners - Elections
                         November 9, 2020

                                                                          Page 12
1                    COMMISSIONER DEELEY:        And, Garrett,
2          what is the number of ballots that did
3          not -- were not included in the Secrecy
4          Envelope?
5                    MR. DIETZ:     4,027.
6                    COMMISSIONER DEELEY:        And were
7          those 4,027 received timely?
8                    MR. DIETZ:     Yes.
9                    COMMISSIONER DEELEY:        Were the Dec
10         Envelopes filled out accurately?          Properly?
11                   MR. DIETZ:     It varies.
12                   COMMISSIONER DEELEY:        Thank you.
13                   The naked ballot is a difficult one
14         for me.    Since I have been a Commissioner,
15         we have always counted naked ballots.
16                   I am aware of the recent Supreme
17         Court ruling concerning them and our
18         legislators failure to correct the matter.
19         I am pleased that the awareness campaign
20         leading up to the election, including the
21         work done by myself, Commissioners Sabir
22         and Schmidt.     What we were expecting to be
23         tens of thousands of ballots became just
24         over 4,000.


                     STREHLOW & ASSOCIATES, INC.
                           (215) 504-4622
                                                                    Case ID: 201100878
                          Exhibit A                               Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 14 of 18

             Meeting of the Commissioners - Elections
                         November 9, 2020

                                                                          Page 13
1                    But still, these are 4,000
2          Philadelphia voters, 4,000 people who did
3          nothing wrong behind failing to put their
4          ballots into a second envelope.          I cannot
5          with a good conscious count these.
6                    I, therefore, vote no count.
7                    COMMISSIONER SCHMIDT:       I vote not
8          to count.
9                    COMMISSIONER DEELEY:       To count.
10         I'm sorry.     I apologize.      I read the wrong
11         thing.    Let me correct myself.
12                   I vote to count the 4,027 ballots
13         not enclosed in the Secrecy Envelope.
14                   COMMISSIONER SCHMIDT:       I vote not
15         to count.
16                   COMMISSIONER SABIR:       I vote not to
17         count.
18                   MR. DIETZ:     Okay.
19                   That is all the categories I have
20         today.
21                   COMMISSIONER DEELEY:       This
22         business having con -- I'm sorry.
23                   Does anybody have any New Business?
24                   COMMISSIONER SCHMIDT:       I have none.


                     STREHLOW & ASSOCIATES, INC.
                           (215) 504-4622
                                                                    Case ID: 201100878
                          Exhibit A                               Control No.: 20110899
     Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 15 of 18

             Meeting of the Commissioners - Elections
                         November 9, 2020

                                                                          Page 14
1                    COMMISSIONER SABIR:       I'd just like
2          to thank the Election Board Staff, the
3          Commissioners, the Deputies for the timely
4          hard work that leads to this election.
5                    COMMISSIONER DEELEY:       Thank you,
6          Commissioner Sabir.
7                    The business having concluded, we
8          will stand in recess to the call of the
9          Chair.
10                   (At this time, the Meeting
11         concluded at 9:12 a.m.)
12
13
14
15
16
17
18
19
20
21
22
23
24


                     STREHLOW & ASSOCIATES, INC.
                           (215) 504-4622
                                                                    Case ID: 201100878
                          Exhibit A                               Control No.: 20110899
  Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 16 of 18

          Meeting of the Commissioners - Elections
                      November 9, 2020



              C E R T I F I C A T I O N


           I, hereby certify that the proceedings
and evidence noted are contained fully and
accurately in the stenographic notes taken by me
in the foregoing matter, and that this is a
correct transcript of the same.




                        --------------------------
                        ANGELA M. KING, RPR,
                        Court Reporter, Notary Public

                        (The foregoing certification
                        of this transcript does not
                        apply to any reproduction of
                        the same by any means, unless
                        under the direct control
                        and/or supervision of the
                        certifying reporter.)




                  STREHLOW & ASSOCIATES, INC.
                        (215) 504-4622
                                                                 Case ID: 201100878
                       Exhibit A                               Control No.: 20110899
                Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 17 of 18

                           Meeting of the Commissioners - Elections
                                       November 9, 2020
                                                                                                                       Page 1

       A           8:16 9:1        2:4 3:13,19      11:17,19,21    different 11:3   first 2:6 5:3   King 1:12       Notary 15:11
a m 2:2 14:11      10:11 11:2      4:2,9,11         13:5,6,8,9     difficult        five 8:9          15:11         note 4:15
accurately         11:7,23         5:10,12,14       13:12,15,17      12:13          foregoing       know 3:23       noted 15:4
  12:10 15:5       12:2,15,23      5:20,24 6:2    counted          direct 4:1          15:6,13                      notes 15:5
add 6:12           13:4,12         6:4,16,19        12:15            15:17          forward 3:6            L        November
address 7:18     better 3:16       6:24 7:2,4     court 1:16       directions 7:8      3:7          label 9:12        1:5 2:5,9
  8:11 9:4,9     blank 5:4         7:11,20,23       3:23 4:15      discretion       four 7:14          11:5         number 5:17
  9:12 10:8      Bluestein         8:2,4,6,13       12:17 15:11      2:22           Friday 2:8      LANE 1:17         6:7 7:14
affix 6:23         3:24            8:18,20,22                      discriminat...   FRIENDS         leading 12:20     8:9,24 9:19
                 Board 1:1         9:6,11,15            D            3:3               1:17         leads 14:4        10:3,14
affixed 6:9
  10:4             14:2            9:18,21,23     date 7:16        discuss 2:10     FULL 1:16       legislators       11:1,14,22
AGENCY           business 2:23     10:1,10,13       8:11 9:2       distinction      fully 15:4         12:18          12:2
  1:16             13:22,23        10:16,18,20      10:6             9:14                           level 5:1
                   14:7            10:23 11:9     dated 9:16       Division 4:17          G         Linda 3:8,21          O
AL 1:7
and/or 15:18                       11:13,16,18    Day 4:16         Donald 3:9       Garrett 4:6     LISA 1:7        O 15:1
                        C          11:20 12:1       6:15             3:22             4:10,12       list 7:6        offer 3:5
Angela 1:12
  15:11          C 15:1,1          12:6,9,12      Dec 6:21 12:9                       6:19 7:4,20   litigation      Okay 4:22
                 call 14:8         12:14 13:7     decide 11:6             E           8:14 10:10       2:10           5:16 6:6
announcem...
  2:6            campaign          13:9,14,16     Declaration      E 15:1             11:9 12:1     live 2:14         7:13 8:8
anybody            12:19           13:21,24         5:4,7,19       eight 11:1       germane 2:23                      13:18
  13:23          categories        14:1,5,6         6:10 7:16      election 2:11    give 4:3            M           OMAR 1:8
apologize          5:1 13:19     Commissio...       10:5 11:3,5      4:16 6:15      go 3:15 4:24  M 1:7,12          ongoing 2:10
  13:10          category 5:3      1:2,7 2:7        11:10            12:20 14:2     going 3:15      15:11           opportunity
appear 5:5         5:9,17,23       4:8 12:21      decorum 3:1        14:4             6:13        match 7:6           2:17
appears 5:18       6:7,8,9,13      14:3           DEELEY 1:7       Elections 1:1    good 4:7,9,11 matter 12:18      order 2:10
  11:3             7:14 8:9,10   complete 5:6       2:4 3:13,19      4:6              13:5          15:6              3:1 4:16
apply 15:15        8:15,17,24      8:10             4:2,9 5:10     elector 7:18                   means 15:16
approximate        9:1,7 10:3    completed          5:20,24          7:19 9:4             H       meet 2:9                 P
  2:16             10:14 11:1      7:15 11:3        6:19,24          11:4           hand 10:9     meeting 1:2       PENNSYL...
approxima...       11:8,22       con 13:22          7:20,23 8:2    enclosed         hard 4:21       3:1 4:4           1:17
  2:2            certification   concerning         8:13,18 9:6      13:13            14:4          14:10           people 13:2
asked 3:24         15:13           12:17            9:15,18,21     envelope 5:4     hear 3:11,16  met 2:7           performed
assigned 11:4    certify 15:3    concluded          10:10,13,16      5:7,19 6:10      4:5         minutes 2:21        4:14
assistance       certifying        14:7,11          11:9,13,16       10:5 11:6      hearing 4:21 missing 8:11       personal 3:3
  11:11            15:19         confirmed          12:1,6,9,12      11:10,24       HELD 1:5        9:4,9 10:7      Philadelphia
ASSOCIA...       Chair 14:9        4:16             13:9,21          12:4 13:4                    morning 4:7         2:7,15,16
  1:16           chance 2:18     conscious          14:5             13:13                 I        4:9,12            13:2
attacks 3:3      check 7:7         13:5           Department       Envelopes        included      move 2:12         Phillips 4:17
attempted        City 2:7        contained          7:9              12:10            11:23 12:3    4:20            please 3:6,17
  5:5            clarify 9:8       15:4           Deputies 14:3    evidence 15:4    including 5:6                     3:20 4:19
audio 3:9        CLERK 3:15      control 15:17    dialogue 2:17    Executive 2:8      12:20             N             11:14
aware 12:16        4:22          correct 6:22     Dietz 4:6,7,13   expecting        indicate      N 15:1            pleased 12:19
awareness        close 6:14        8:1 9:13,17      4:24 5:16        12:22            11:10       naked 12:13       polls 6:14
  12:19          closer 4:20       10:12,22         5:21,22 6:6    extend 2:21      individual      12:15           preserve 3:1
                 commenced         12:18 13:11      6:18,22 7:8                       11:2        name 3:8,21       printed 7:17
      B            2:1             15:7             7:13,22 8:1           F         information     3:23 7:17         8:12 9:3,9
ballot 4:18      comment         Council 2:9        8:8,16,24      F 15:1             4:3 5:6       8:12 9:3          10:7
  5:8 6:12,13      3:20          count 5:11,13      9:8,13,16      fades 3:9          6:11          10:7            proceedings
  11:5 12:13     Commenters        5:15 6:1,3,5     9:17,20        failing 13:3                   need 11:11          2:1 15:3
ballots 4:14       2:13            7:1,3,12 8:3     10:3,12,15     failure 12:18           J      needed 3:23       profane 3:2
  5:3,8,17,22    Comments          8:5,7,19,21      10:22 11:1     FAX(215)5...                   New 13:23         Properly
  6:8,17,18        2:13,16,18      8:23 9:22        11:12,15,22       1:18                K       NEWTOWN             12:10
  7:15,21,22       2:22 3:6        9:24 10:2        12:5,8,11      filled 12:10     Kerns 3:8,8     1:17            provided
  7:24 8:9,14    Commissio...      10:17,19,24      13:18          Finally 2:24       3:19,21,22  nine 11:22          6:11 10:6


                                       STREHLOW & ASSOCIATES, INC.
                                             (215) 504-4622
                                                                                                               Case ID: 201100878
                                                  Exhibit A                                                  Control No.: 20110899
                Case 4:20-cv-02078-MWB Document 182-6 Filed 11/19/20 Page 18 of 18

                          Meeting of the Commissioners - Elections
                                      November 9, 2020
                                                                                        Page 2

Public 2:12       8:4,20 9:11      15:18            9:21,23       4,000 12:24
  2:16,18,22      9:23 10:18     Supervisor         10:1,16,18      13:1,2
  3:5 15:11       11:18 12:22      4:6              10:23 11:16   4,027 12:5,7
put 4:22 13:3     13:7,14,24     Supreme            11:18,20        13:12
                second 3:14        12:16            13:6,7,12     4,466 10:15
      Q           5:1 13:4       Sure 3:21          13:14,16      472 5:8
question 7:5    secondary        system 7:10      voter 5:5,18
questions 4:1     4:14                              6:9,22 8:12         5
                Secrecy                 T           9:2,5,10      504-4622
      R           11:24 12:3     T 15:1,1           10:4,9,21       1:18
R 15:1            13:13          taken 15:5       voters 6:20     533 8:16
read 13:10      SERVICE          telephone          13:2          54 1:17
received 6:14     1:16             1:13
  7:24 10:11 Session 2:8         tell 2:19             W                  6
  12:7          seven 10:3       tens 12:23       Wait 3:13       6 2:9
recess 14:8     sign 5:19        thank 3:18       want 4:15
regarding         6:20             4:2 5:24       wanted 9:14             7
  2:11          signature 5:7      12:12 14:2     Ward 4:17
relevant 2:23     6:10,20,23       14:5           wishing 3:5           8
repeat 3:20       7:16,17        thing 13:11      work 12:21      860 9:20
  11:14           8:10 9:1,3     think 2:19         14:4
report 4:5        10:5           thousands        written 10:8           9
REPORTED signatures                12:23          wrong 13:3      9 1:5 2:5
  1:12            7:6,10         three 6:7          13:10         9:00 2:2
reporter 3:24 signed 9:16        time 2:1,21      WWW.ST...       9:12 14:11
  15:11,19        10:21            4:21 14:10       1:18
REPORTI... signing 10:6          timely 6:14
  1:16          six 8:24           7:24 10:11          X
represent 3:9 slanderous           12:7 14:3
  3:22            3:2            today 6:14            Y
reproduction sorry 13:10           13:20
  15:15           13:22          told 4:1             Z
resident 2:14 speaker 2:20       tolerated 3:4    Zoom 1:13
responsibili...   3:16 4:23      transcript
  2:24          speakers 4:20      15:7,14              0
review 4:14     specifically     Trump 3:9
  5:2             9:10 10:8        3:22                 1
right 4:23      Staff 14:2       two 2:20 5:17    1,211 6:8,18
RPR 1:12        stand 14:8                        1,259 7:22
  15:11         state 2:13 7:9        U           112 11:7,15
ruling 12:17    STENOGR...       universe 6:17    116 1:17
                  3:11,17                         15 4:17
      S           4:19                 V          18940 1:17
Sabir 1:8       stenographic     valid 4:18
  5:14 6:4        15:5           varies 12:11           2
  7:4,11 8:6    step 3:6,7       various 5:1      2020 1:5 2:5
  8:22 10:1     street 7:18      verify 7:9         2:9
  10:20,23        8:11 9:4,9     Verna 4:17       215 1:18
  11:20 12:21     9:12 10:8      virtually 2:8    225 5:22
  13:16 14:1    STREHLO...       vote 5:10,12
  14:6            1:16             5:14 6:1,2,4         3
Schmidt 1:7     submit 4:18        6:24 7:2,11    36 4:17
  4:11 5:12     SUITE 1:17         8:2,4,6,18
  6:2,16 7:2    supervision        8:20,22              4


                                       STREHLOW & ASSOCIATES, INC.
                                             (215) 504-4622
                                                                                   Case ID: 201100878
                                                  Exhibit A                      Control No.: 20110899
